Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 1 of 22 Page ID #:2604




                                 FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT


                  HOMEAWAY.COM, INC.; AIRBNB            No. 18-55367
                  INC.,
                             Plaintiffs-Appellants,        D.C. Nos.
                                                        2:16-cv-06641-
                                 v.                       ODW-AFM
                                                        2:16-cv-06645-
                  CITY OF SANTA MONICA,                   ODW-AFM
                                Defendant-Appellee.



                  HOMEAWAY.COM, INC.,                   No. 18-55805
                              Plaintiff-Appellant,
                                                           D.C. Nos.
                                 and                    2:16-cv-06641-
                                                          ODW-AFM
                  AIRBNB INC.,                          2:16-cv-06645-
                                           Plaintiff,     ODW-AFM

                                 v.

                  CITY OF SANTA MONICA,
                                Defendant-Appellee.
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 2 of 22 Page ID #:2605




                 2        HOMEAWAY.COM V. CITY OF SANTA MONICA


                  AIRBNB INC.,                                      No. 18-55806
                                       Plaintiff-Appellant,
                                                                      D.C. No.
                                      v.                           2:16-cv-06645-
                                                                     ODW-AFM
                  CITY OF SANTA MONICA,
                                Defendant-Appellee.                   OPINION



                          Appeal from the United States District Court
                             for the Central District of California
                          Otis D. Wright II, District Judge, Presiding

                            Argued and Submitted October 12, 2018
                                     Pasadena, California

                                       Filed March 13, 2019

                     Before: Mary M. Schroeder and Jacqueline H. Nguyen,
                     Circuit Judges, and Michael H. Simon, * District Judge.

                                    Opinion by Judge Nguyen




                      *
                       The Honorable Michael H. Simon, United States District Judge for
                 the District of Oregon, sitting by designation.
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 3 of 22 Page ID #:2606




                          HOMEAWAY.COM V. CITY OF SANTA MONICA                        3

                                           SUMMARY **


                                            Civil Rights

                     The panel affirmed the district court’s dismissal, for
                 failure to state a claim, of a complaint brought by
                 HomeAway.com and Airbnb Inc. challenging the City of
                 Santa Monica’s Ordinance 2535, which imposes various
                 obligations on companies that host online platforms for
                 short-term vacation rentals.

                     The Ordinance, as amended in 2017, imposes four
                 obligations on hosting platforms: (1) collecting and
                 remitting Transient Occupancy Taxes; (2) regularly
                 disclosing listings and booking information to the City; (3)
                 refraining from booking properties not licensed and listed on
                 the City’s registry; (4) and refraining from collecting a fee
                 for ancillary services.

                     The panel rejected plaintiffs’ assertion that the
                 Ordinance violated the Communications Decency Act of
                 1996, 47 U.S.C. § 230 because it required them to monitor
                 and remove third-party content, and therefore interfered with
                 federal policy protecting internet companies from liability
                 for posting third-party content. The panel stated that the
                 Ordinance prohibits processing transactions for unregistered
                 properties. It does not require the Platforms to review the
                 content provided by the hosts of listings on their websites.
                 Rather, the panel noted that the only monitoring that
                 appeared necessary in order to comply with the Ordinance

                     **
                        This summary constitutes no part of the opinion of the court. It
                 has been prepared by court staff for the convenience of the reader.
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 4 of 22 Page ID #:2607




                 4      HOMEAWAY.COM V. CITY OF SANTA MONICA

                 related to incoming requests to complete a booking
                 transaction—content that, while resulting from the third-
                 party listings, was distinct, internal, and nonpublic. The
                 panel concluded that the Ordinance was not inconsistent
                 with the Communications Decency Act, and therefore was
                 not expressly preempted by its terms. The panel further
                 concluded that the Ordinance would not pose an obstacle to
                 Congress’s aim to encourage self-monitoring of third-party
                 content, and therefore obstacle preemption did not preclude
                 Santa Monica from enforcing the Ordinance.

                     The panel held that the Ordinance did not implicate
                 speech protected by the First Amendment, concluding that
                 the Ordinance’s prohibitions regulate nonexpressive
                 conduct, specifically booking transactions, and do not single
                 out those engaged in expressive activity.


                                         COUNSEL

                 Donald B. Verrilli, Jr. (argued) and Chad Golder, Munger,
                 Tolles & Olson LLP, Washington, D.C.; Joseph W. Cotchett
                 and Alexandra P. Summer, Cotchett, Pitre & McCarthy,
                 LLP, Santa Monica, California; Jonathan H. Blavin and
                 Joshua Patashnik, Munger, Tolles & Olson LLP, San
                 Francisco, California; John B. Major, Munger, Tolles &
                 Olson, Los Angeles, California; for Plaintiff-Appellant
                 Airbnb, Inc.

                 Stephen M. Rummage and Ambika K. Doran, Davis Wright
                 Tremaine LLP, Seattle, Washington, for Plaintiff-Appellant
                 HomeAway.com, Inc.

                 George S. Cardona (argued), Deputy City Attorney; Lane
                 Dilg, City Attorney; Yibin Shen, Chief Deputy City
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 5 of 22 Page ID #:2608




                        HOMEAWAY.COM V. CITY OF SANTA MONICA                5

                 Attorney; Heidi Von Tongeln and Michael R. Cobden,
                 Deputy City Attorneys; Santa Monica City Attorney’s
                 Office, Santa Monica, California, for Defendant-Appellee.

                 David Salmons, Bryan Killian, and James Nelson, Morgan,
                 Lewis & Bockius LLP, Washington, D.C., for Amici Curiae
                 Chris Cox and NetChoice.

                 Catherine R. Gellis, Esq., Sausalito, California, for Amicus
                 Curiae Floor64, Inc. d/b/a The Copia Institute.

                 Ian C. Ballon and Lori Chang, Greenberg Traurig, LLP, Los
                 Angeles, California, for Amici Curiae Ebay Inc., Glassdoor,
                 Inc., Lyft, Inc., Offerup, Inc., Taskrabbit, Inc., Thumbtack,
                 Inc., Uber Technologies, Inc., and Upwork, Inc.

                 Christi Hogin, Best Best & Krieger LLP, Manhattan Beach,
                 California, for Amici Curiae League of California Cities,
                 International Municipal Lawyers Association, and
                 California State Association of Counties.

                 Jeremy B. Rosen, Eric S. Boorstin, and Ryan C. Chapman,
                 Horvitz & Levy LLP, Burbank, California; Michael T.
                 Williams and Allison R. Mclaughlin, Wheeler Trigg
                 O’Donnell LLP, Denver, Colorado; David C. Frederick,
                 Brendan J. Crimmins, and Rachel P. May, Kellogg, Hansen,
                 Todd, Figel & Frederick, P.L.L.C., Washington, D.C., for
                 Amicus Curiae Apartment Investment and Management
                 Company.

                 Heidi Palutke, Sacramento, California, for Amicus Curiae
                 California Apartment Association.

                 Edward M. Schulman, Ballston Tower, Arlington, Virginia,
                 for Amicus Curiae AvalonBay Communities, Inc.
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 6 of 22 Page ID #:2609




                 6      HOMEAWAY.COM V. CITY OF SANTA MONICA

                 Gary S. Kessler, Kulik Gottesman Siegel & Ware LLP,
                 Sherman Oaks, California, for Amicus Curiae Community
                 Associations Institute.

                 Abbey R. Stemler and Matthew C. Turk, Indiana University
                 Kelley School of Business, Bloomington, Indiana; Jahan C.
                 Sagafi and Relic Sun, Outten & Golden LLP, San Francisco,
                 California; Peter Romer-Friedman, Outten & Golden LLP,
                 Washington, D.C., for Amici Curiae Internet, Business, and
                 Local Government Law Professors.

                 Richard G. McCracken and Paul L. More, McCracken,
                 Stemerman & Holsberry, LLP, San Francisco, California,
                 for Amicus Curiae UNITE HERE International Union.

                 Dennis J. Herrera, San Francisco City Attorney; Christine
                 Van Aken, Chief of Appellate Litigation; Yvonne R. Meré,
                 Chief of Complex and Affirmative Litigation; Sara J.
                 Eisenberg, Deputy City Attorney; San Francisco, California
                 for Amicus Curiae City and County of San Francisco.

                 Karl A. Racine, Attorney General for the District of
                 Columbia, Washington, D.C., for Amicus Curiae District of
                 Columbia.

                 Andre M. Davis, City Solicitor, City of Baltimore,
                 Baltimore, Maryland, for Amicus Curiae Mayor and City
                 Council of Baltimore.

                 Zach Klein, Columbus City Attorney, Columbus, Ohio, for
                 Amicus Curiae City of Columbus.

                 Barbara J. Parker, Oakland City Attorney; Maria Bee,
                 Special Counsel; Erin Bernstein, Supervising Deputy City
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 7 of 22 Page ID #:2610




                          HOMEAWAY.COM V. CITY OF SANTA MONICA                           7

                 Attorney; Oakland, California; for Amicus Curiae City of
                 Oakland.

                 Peter S. Holmes, Seattle City Attorney, Seattle, Washington,
                 for Amicus Curiae City of Seattle.

                 Jill E. Habig, Founder & President; Joanna Pearl, Legal
                 Director; Oakland, California; for Amicus Curiae Public
                 Rights Project, A Project of Tides Center.


                                               OPINION

                 NGUYEN, Circuit Judge:

                      Located on the coast of Southern California, the city of
                 Santa Monica consists of only about eight square miles but
                 serves 90,000 residents and as many as 500,000 visitors on
                 weekends and holidays. Similar to other popular tourist
                 destinations, Santa Monica is struggling to manage the
                 disruptions brought about by the rise of short-term rentals
                 facilitated by innovative startups such as Appellants
                 HomeAway.com, Inc. and Airbnb Inc. (the “Platforms”).
                 Websites like those operated by the Platforms are essentially
                 online marketplaces that allow “guests” seeking
                 accommodations and “hosts” offering accommodations to
                 connect and enter into rental agreements with one another. 1
                 As of February 2018, Airbnb had approximately 1,400
                 listings in Santa Monica, of which about 30 percent are in

                      1
                        The Platforms do not own, lease, or manage any of the properties
                 listed on their websites, nor are they parties to the rental agreements.
                 Instead, the content provided alongside the listings—such as description,
                 price, and availability—are provided by the hosts. For their services, the
                 Platforms collect a fee from each successful booking.
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 8 of 22 Page ID #:2611




                 8      HOMEAWAY.COM V. CITY OF SANTA MONICA

                 the “coastal zone” covered by the California Coastal Act,
                 while HomeAway.com had approximately 300 live listings
                 in Santa Monica, of which approximately 40 percent are in
                 the coastal zone.

                     Santa Monica’s council reported that the proliferation of
                 short-term rentals had negatively impacted the quality and
                 character of its neighborhoods by “bringing commercial
                 activity and removing residential housing stock from the
                 market” at a time when California is already suffering from
                 severe housing shortages. In response, the city passed an
                 ordinance regulating the short-term vacation rental market
                 by authorizing licensed “home-sharing” (rentals where
                 residents remain on-site with guests) but prohibiting all other
                 short-term home rentals of 30 consecutive days or less.

                     ]The Platforms filed suit, alleging that the city ordinance
                 is preempted by the Communications Decency Act and
                 impermissibly infringes upon their First Amendment rights.
                 The district court denied preliminary injunctive relief, and
                 dismissed the Platforms’ complaints for failure to state a
                 claim under the Communications Decency Act and the First
                 Amendment. We affirm.

                                      BACKGROUND

                     In May 2015, Santa Monica passed its initial ordinance
                 regulating the short-term vacation rental market by
                 authorizing licensed “home-sharing” (rentals where
                 residents remain on-site with guests) but prohibiting all other
                 forms of short-term rentals for 30 consecutive days or less.
                 Santa Monica Ordinance 2484 (May 12, 2015), codified as
                 amended, Santa Monica Mun. Code §§ 6.20.010–6.20.100.
                 The ordinance reflected the city’s housing goals of
                 “preserving its housing stock and preserving the quality and
                 character of its existing single and multi-family residential
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 9 of 22 Page ID #:2612




                        HOMEAWAY.COM V. CITY OF SANTA MONICA                 9

                 neighborhoods.” Id. As originally enacted, the ordinance
                 prohibited hosting platforms from acting to “undertake,
                 maintain, authorize, aid, facilitate or advertise any Home-
                 Sharing activity” that was not authorized by the city.
                 Hosting platforms also were required to collect and remit
                 taxes, and to regularly disclose listings and booking
                 information to the city.

                     The Platforms each filed a complaint in the Central
                 District of California challenging the initial ordinance, and
                 the district court consolidated the cases for discovery and
                 pretrial matters. On September 21, 2016, the parties
                 stipulated to stay the case while the city considered
                 amendments to the local ordinance. During the stay period,
                 the district court for the Northern District of California
                 denied a preliminary injunction requested by the plaintiffs in
                 a separate case challenging a similar ordinance in San
                 Francisco. See Airbnb Inc. v. City & County of San
                 Francisco, 217 F. Supp. 3d 1066 (N.D. Cal. 2016). That
                 case ended in a settlement in which the Platforms agreed to
                 comply with an amended version of San Francisco’s
                 ordinance that prohibited booking unlawful transactions but
                 provided a safe harbor wherein any platform that complies
                 with the responsibilities set out in the Ordinance will be
                 presumed to be in compliance with the law.

                     In January 2017, Santa Monica likewise amended its
                 own ordinance. The version challenged here, Ordinance
                 2535 (the “Ordinance”), retains its prohibitions on most
                 types of short-term rentals, with the exception of licensed
                 home-shares. In addition, the Ordinance imposes four
                 obligations on hosting platforms directly: (1) collecting and
                 remitting “Transient Occupancy Taxes,” (2) disclosing
                 certain listing and booking information regularly,
                 (3) refraining from completing any booking transaction for
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 10 of 22 Page ID #:2613




                  10       HOMEAWAY.COM V. CITY OF SANTA MONICA

                  properties not licensed and listed on the City’s registry, and
                  (4) refraining from collecting or receiving a fee for
                  “facilitating or providing services ancillary to a vacation
                  rental or unregistered home-share.” If a housing platform
                  operates in compliance with these obligations, the Ordinance
                  provides a safe harbor by presuming the platform to be in
                  compliance with the law. Otherwise, violations are
                  punishable by a fine of up to $500 and/or imprisonment for
                  up to six months.

                      After the district court lifted the stay, the Platforms
                  amended their complaint to challenge the revised ordinance
                  and moved for a preliminary injunction. Santa Monica
                  moved to dismiss the amended complaint. The court denied
                  the Platforms’ motion for preliminary injunctive relief and
                  subsequently granted Santa Monica’s motion to dismiss on
                  the ground that the Platforms failed to state a claim under
                  federal law, including the Communications Decency Act of
                  1996 and the First Amendment. The district court also
                  declined to exercise supplemental jurisdiction over their
                  remaining state-law claims. 2 The Platforms timely appealed
                  these decisions, and we consolidated the appeals.




                       2
                         The Platforms do not appeal the district court’s dismissal of other
                  federal claims brought under the Fourth Amendment and the Stored
                  Communications Act. Similarly, they do not challenge the court’s
                  decision not to exercise supplemental jurisdiction over the state-law
                  claims under the California Coastal Act if we affirm the dismissal of their
                  federal claims. Because we affirm the district court’s dismissal, we need
                  not consider the state-law claims. We deny Santa Monica’s motion for
                  judicial notice of its prior enforcement actions because the dispute as to
                  its prior actions relates only to the state-law claims.
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 11 of 22 Page ID #:2614




                         HOMEAWAY.COM V. CITY OF SANTA MONICA                 11

                     JURISDICTION AND STANDARD OF REVIEW

                      We have jurisdiction under 28 U.S.C. § 1291. We
                  review the district court’s order of dismissal de novo,
                  “accepting all factual allegations in the complaint as true and
                  construing them in the light most favorable to the
                  nonmoving party.” Yagman v. Garcetti, 852 F.3d 859, 863
                  (2017) (quoting Ebner v. Fresh, Inc., 838 F.3d 958, 962 (9th
                  Cir. 2016)).

                                         DISCUSSION

                               I. Communications Decency Act

                      The Communications Decency Act of 1996 (“CDA” or
                  the “Act”), 47 U.S.C. § 230, provides internet companies
                  with immunity from certain claims in furtherance of its
                  stated policy “to promote the continued development of the
                  Internet and other interactive computer services.” Id.
                  § 230(b)(1).     Construing this immunity broadly, the
                  Platforms argue that the Ordinance requires them to monitor
                  and remove third-party content, and therefore violates the
                  CDA by interfering with federal policy protecting internet
                  companies from liability for posting third-party content.
                  Santa Monica, on the other hand, argues that the Ordinance
                  does not implicate the CDA because it imposes no obligation
                  on the Platforms to monitor or edit any listings provided by
                  hosts. Santa Monica contends that the Ordinance is simply
                  an exercise of its right to enact regulations to preserve
                  housing by curtailing “incentives for landlords to evade rent
                  control laws, evict tenants, and convert residential units into
                  de facto hotels.”

                     We begin our analysis with the text of the CDA. See BP
                  America Prod. Co. v. Burton, 549 U.S. 84, 91 (2006).
                  Section 230(c)(1) states that “[n]o provider or user of an
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 12 of 22 Page ID #:2615




                  12     HOMEAWAY.COM V. CITY OF SANTA MONICA

                  interactive computer service shall be treated as the publisher
                  or speaker of any information provided by another
                  information content provider.” Id. § 230(c)(1). The CDA
                  explicitly preempts inconsistent state laws: “Nothing in this
                  section shall be construed to prevent any State from
                  enforcing any State law that is consistent with this section.
                  No cause of action may be brought and no liability may be
                  imposed under any State or local law that is inconsistent with
                  this section.” Id. § 230(e)(3).

                      We have construed these provisions to extend immunity
                  to “(1) a provider or user of an interactive computer service
                  (2) whom a plaintiff seeks to treat, under a state law cause of
                  action, as a publisher or speaker (3) of information provided
                  by another information content provider.” Barnes v. Yahoo!,
                  Inc., 570 F.3d 1096, 1100–01 (9th Cir. 2009). Only the
                  second element is at issue here: whether the Ordinance treats
                  the Platforms as a “publisher or speaker” in a manner that is
                  barred by the CDA. Although the CDA does not define
                  “publisher,” we have defined “publication” in this context to
                  “involve[] reviewing, editing, and deciding whether to
                  publish or to withdraw from publication third-party
                  content.” Id. at 1102 (citing Fair Hous. Council v.
                  Roommates.com, LLC, 521 F.3d 1157, 1170–71 (9th Cir.
                  2008) (en banc)).

                      The Platforms offer two different theories as to how the
                  Ordinance in fact reaches “publication” activities. First, the
                  Platforms claim that the Ordinance is expressly preempted
                  by the CDA because, as they argue, it implicitly requires
                  them “to monitor the content of a third-party listing and
                  compare it against the City’s short-term rental registry
                  before allowing any booking to proceed.” Relying on Doe
                  v. Internet Brands, 824 F.3d 846, 851 (9th Cir. 2016), the
                  Platforms take the view that CDA immunity follows
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 13 of 22 Page ID #:2616




                         HOMEAWAY.COM V. CITY OF SANTA MONICA                  13

                  whenever a legal duty “affects” how an internet company
                  “monitors” a website.

                      However, the Platforms read Internet Brands too
                  broadly. In that case, two individuals used the defendant’s
                  website to message and lure the plaintiff to sham auditions
                  where she was drugged and raped. Id. at 848. We held that,
                  where the website provider was alleged to have known
                  independently of the ongoing scheme beforehand, the CDA
                  did not bar an action under state law for failure to warn. Id.
                  at 854. We observed that a duty to warn would not
                  “otherwise affect how [the defendant] publishes or
                  monitors” user content. Id. at 851. Though the defendant
                  did, in its business, act as a publisher of third-party content,
                  the underlying legal duty at issue did not seek to hold the
                  defendant liable as a “publisher or speaker” of third-party
                  content. Id. at 853; see 47 U.S.C. § 230(c)(1). We therefore
                  declined to extend CDA immunity to the defendant for the
                  plaintiff’s failure-to-warn claim. Internet Brands, 824 F.3d
                  at 854.

                      We do not read Internet Brands to suggest that CDA
                  immunity attaches any time a legal duty might lead a
                  company to respond with monitoring or other publication
                  activities. It is not enough that third-party content is
                  involved; Internet Brands rejected use of a “but-for” test that
                  would provide immunity under the CDA solely because a
                  cause of action would not otherwise have accrued but for the
                  third-party content. Id. at 853. We look instead to what the
                  duty at issue actually requires: specifically, whether the duty
                  would necessarily require an internet company to monitor
                  third-party content. See id. at 851, 853.

                    Here, the Ordinance does not require the Platforms to
                  monitor third-party content and thus falls outside of the
                  CDA’s immunity. The Ordinance prohibits processing
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 14 of 22 Page ID #:2617




                  14     HOMEAWAY.COM V. CITY OF SANTA MONICA

                  transactions for unregistered properties. It does not require
                  the Platforms to review the content provided by the hosts of
                  listings on their websites. Rather, the only monitoring that
                  appears necessary in order to comply with the Ordinance
                  relates to incoming requests to complete a booking
                  transaction—content that, while resulting from the third-
                  party listings, is distinct, internal, and nonpublic. As in
                  Internet Brands, it is not enough that the third-party listings
                  are a “but-for” cause of such internal monitoring. See
                  824 F.3d at 853. The text of the CDA is “clear that neither
                  this subsection nor any other declares a general immunity
                  from liability deriving from third-party content.” Barnes,
                  570 F.3d at 1100. To provide broad immunity “every time a
                  website uses data initially obtained from third parties would
                  eviscerate [the CDA].” Barnes, 570 F.3d at 1100 (quoting
                  Roommates.com, 521 F.3d at 1171 (9th Cir. 2008) (en
                  banc)). That is not the result that Congress intended.

                      Nor could a duty to cross-reference bookings against
                  Santa Monica’s property registry give rise to CDA
                  immunity. While keeping track of the city’s registry is
                  “monitoring” third-party content in the most basic sense,
                  such conduct cannot be fairly classified as “publication” of
                  third-party content. The Platforms have no editorial control
                  over the registry whatsoever. As with tax regulations or
                  criminal statutes, the Ordinance can fairly charge parties
                  with keeping abreast of the law without running afoul of the
                  CDA.

                     Second, the Platforms argue that the Ordinance “in
                  operation and effect . . . forces [them] to remove third-party
                  content.” Although it is clear that the Ordinance does not
                  expressly mandate that they do so, the Platforms claim that
                  “common sense explains” that they cannot “leave in place a
                  website chock-full of un-bookable listings.” For purposes of
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 15 of 22 Page ID #:2618




                          HOMEAWAY.COM V. CITY OF SANTA MONICA                         15

                  our review, we accept at face value the Platforms’ assertion
                  that they will choose to remove noncompliant third-party
                  listings on their website as a consequence of the Ordinance. 3
                  Nonetheless, their choice to remove listings is insufficient to
                  implicate the CDA.

                      On its face, the Ordinance does not proscribe, mandate,
                  or even discuss the content of the listings that the Platforms
                  display on their websites. See Santa Monica Mun. Code
                  §§ 6.20.010–6.20.100. It requires only that transactions
                  involve licensed properties. We acknowledge that, as the
                  Platforms explain in Airbnb’s complaint and in the briefing
                  on appeal, removal of these listings would be the best option
                  “from a business standpoint.” But, as in Internet Brands, the
                  underlying duty “could have been satisfied without changes
                  to content posted by the website’s users.” See 824 F.3d
                  at 851. Even assuming that removing certain listings may be
                  the Platforms’ most practical compliance option, allowing
                  internet companies to claim CDA immunity under these
                  circumstances would risk exempting them from most local
                  regulations and would, as this court feared in
                  Roommates.com, 521 F.3d at 1164, “create a lawless no-
                  man’s-land on the Internet.” We hold that the Ordinance is
                  not “inconsistent” with the CDA, and is therefore not
                  expressly preempted by its terms. See 47 U.S.C. § 230(e)(3).

                      Finally, the Platforms argue that, even if the Ordinance
                  is not expressly preempted by the CDA, the Ordinance
                  imposes “an obstacle to the accomplishment and execution
                        3
                          The Platforms argued below that the district court must accept as
                  true their allegation that they would “have to” monitor and screen
                  listings. As a matter of law, the Ordinance does not require them to do
                  so. Courts are “not bound to accept as true a legal conclusion couched
                  as a factual allegation.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
                  555 (2007) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 16 of 22 Page ID #:2619




                  16     HOMEAWAY.COM V. CITY OF SANTA MONICA

                  of the full purposes and objectives of Congress.” See Crosby
                  v. Nat’l Foreign Trade Council, 530 U.S. 363, 372–73
                  (2000). Reading the CDA expansively, they argue that the
                  Ordinance conflicts with the CDA’s goal “to preserve the
                  vibrant and competitive free market that presently exists for
                  the Internet . . . unfettered by Federal or State regulation.”
                  See § 230(b)(2). We have consistently eschewed an
                  expansive reading of the statute that would render unlawful
                  conduct “magically . . . lawful when [conducted] online,”
                  and therefore “giv[ing] online businesses an unfair
                  advantage over their real-world counterparts.”             See
                  Roommates.com, 521 F.3d at 1164, 1164–65 n.15. For the
                  same reasons, while we acknowledge the Platforms’
                  concerns about the difficulties of complying with numerous
                  state and local regulations, the CDA does not provide
                  internet companies with a one-size-fits-all body of law. Like
                  their brick-and-mortar counterparts, internet companies
                  must also comply with any number of local regulations
                  concerning, for example, employment, tax, or zoning.
                  Because the Ordinance would not pose an obstacle to
                  Congress’s aim to encourage self-monitoring of third-party
                  content, we hold that obstacle preemption does not preclude
                  Santa Monica from enforcing the Ordinance.

                       Fundamentally, the parties dispute how broadly to
                  construe the CDA so as to continue serving the purposes
                  Congress envisioned while allowing state and local
                  governments breathing room to address the pressing issues
                  faced by their communities.            We have previously
                  acknowledged that the CDA’s immunity reaches beyond the
                  initial state court decision that sparked its enactment. See
                  Fair Hous. Council v. Roommates.com, LLC, 521 F.3d 1157,
                  1163 (9th Cir. 2008) (en banc) (discussing Stratton
                  Oakmont, Inc. v. Prodigy Servs. Co., which held an internet
                  company liable for defamation when it removed some, but
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 17 of 22 Page ID #:2620




                         HOMEAWAY.COM V. CITY OF SANTA MONICA                 17

                  not all, harmful content from its public message boards,
                  1995 WL 323710 (N.Y. Sup. Ct. May 24, 1995)
                  (unpublished)). As the Platforms correctly note, the Act’s
                  policy statements broadly promote “the vibrant and
                  competitive free market that presently exists for the Internet
                  . . . unfettered by Federal or State regulation.” See 47 U.S.C.
                  § 230(b)(2). “[A] law’s scope often differs from its genesis,”
                  and we have repeatedly held the scope of immunity to reach
                  beyond defamation cases. Barnes, 570 F.3d at 1101 (quoting
                  Chicago Lawyers’ Comm. for Civil Rights Under Law, Inc.
                  v. Craigslist, Inc., 519 F.3d 666, 671 (7th Cir. 2008), as
                  amended (May 2, 2008)) (citing cases applying immunity for
                  causes of action including discrimination, fraud, and
                  negligence).

                       At the same time, our cases have hewn closely to the
                  statutory language of the CDA and have limited the
                  expansion of its immunity beyond the protection Congress
                  envisioned. As we have observed, “the [relevant] section is
                  titled ‘Protection for “good Samaritan” blocking and
                  screening of offensive material.’”           Roommates.com,
                  521 F.3d at 1163–64 (quoting 47 U.S.C. § 230(c)); see also
                  Internet Brands, 824 F.3d at 852. Congress intended to
                  “spare interactive computer services [the] grim choice”
                  between voluntarily filtering content and being subject to
                  liability on the one hand, and “ignoring all problematic posts
                  altogether [to] escape liability.” Roommates.com, 521 F.3d
                  at 1163–64. In contrast, the Platforms face no liability for
                  the content of the bookings; rather, any liability arises only
                  from unlicensed bookings. We do not discount the
                  Platforms’ concerns about the administrative burdens of
                  state and local regulations, but we nonetheless disagree that
                  § 230(c)(1) of the CDA may be read as broadly as they
                  advocate, or that we may ourselves expand its provisions
                  beyond what Congress initially intended.
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 18 of 22 Page ID #:2621




                  18     HOMEAWAY.COM V. CITY OF SANTA MONICA

                      In sum, neither express preemption nor obstacle
                  preemption apply to the Ordinance. We therefore affirm the
                  district court’s dismissal for failure to state a claim under the
                  CDA.

                                      II. First Amendment

                        The Platforms also contend that the district court erred in
                  dismissing their First Amendment claims. They argue that,
                  even if the plain language of the Ordinance only reaches
                  “conduct,” i.e., booking unlicensed properties, the law
                  effectively imposes a “content-based financial burden” on
                  commercial speech and is thus subject to First Amendment
                  scrutiny. The district court concluded that the Ordinance
                  “regulates conduct, not speech, and that the conduct banned
                  . . . does not have such a ‘significant expressive element’ as
                  to draw First Amendment protection.” We agree.

                      That the Ordinance regulates “conduct” is not alone
                  dispositive. The Supreme Court has previously applied First
                  Amendment scrutiny when “‘speech’ and ‘nonspeech’
                  elements are combined in the same course of conduct.” See
                  United States v. O’Brien, 391 U.S. 367, 376 (1968). But
                  “restrictions on protected expression are distinct from
                  restrictions on economic activity or, more generally, on
                  nonexpressive conduct.” Sorrell v. IMS Health Inc.,
                  564 U.S. 552, 567 (2011). While the former is entitled to
                  protection, “the First Amendment does not prevent
                  restrictions directed at commerce or conduct from imposing
                  incidental burdens on speech.” Id.

                      To determine whether the First Amendment applies, we
                  must first ask the “threshold question [of] whether conduct
                  with a ‘significant expressive element’ drew the legal
                  remedy or the ordinance has the inevitable effect of ‘singling
                  out those engaged in expressive activity.’” Int’l Franchise
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 19 of 22 Page ID #:2622




                         HOMEAWAY.COM V. CITY OF SANTA MONICA                 19

                  Ass’n v. City of Seattle, 803 F.3d 389, 408 (9th Cir. 2015)
                  (quoting Arcara v. Cloud Books, Inc., 478 U.S. 697, 706–07
                  (1986)). A court may consider the “inevitable effect of a
                  statute on its face,” as well as a statute’s “stated purpose.”
                  Sorrell, 564 U.S. at 565. However, absent narrow
                  circumstances, a court may not conduct an inquiry into
                  legislative purpose or motive beyond what is stated within
                  the statute itself. See O’Brien, 391 U.S. at 383 n.30.
                  Because the conduct at issue—completing booking
                  transactions for unlawful rentals—consists only of
                  nonspeech, nonexpressive conduct, we hold that the
                  Ordinance does not implicate the First Amendment.

                      First, the prohibitions here did not target conduct with “a
                  significant expressive element.” See Arcara, 478 U.S.
                  at 706. Our decision in International Franchise Ass’n is
                  analogous. There, the plaintiff challenged a minimum wage
                  ordinance that would have accelerated the raising of the
                  minimum wage to $15 per hour for franchise owners and
                  other large employers. 803 F.3d at 389. In denying a
                  preliminary injunction, the district court held that the
                  plaintiffs were not likely to succeed on their First
                  Amendment argument that the ordinance treated them
                  differently based on their “speech and association” decisions
                  to operate within a franchise relationship framework. Id. at
                  408–09.       We agreed, concluding that the “business
                  agreement or business dealings” were not conduct with a
                  “significant expressive element.” Id. at 408. Instead,
                  “Seattle’s minimum wage ordinance [was] plainly an
                  economic regulation that [did] not target speech or
                  expressive conduct.” Id.

                      Similarly, here, the Ordinance is plainly a housing and
                  rental regulation. The “inevitable effect of the [Ordinance]
                  on its face” is to regulate nonexpressive conduct—namely,
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 20 of 22 Page ID #:2623




                  20     HOMEAWAY.COM V. CITY OF SANTA MONICA

                  booking transactions—not speech. See Sorrell, 564 U.S.
                  at 565. As in International Franchise Ass’n, the “business
                  agreement or business dealings” associated with processing
                  a booking is not conduct with a “significant expressive
                  element.” See 803 F.3d at 408 (citation and quotation marks
                  omitted). Contrary to the Platforms’ claim, the Ordinance
                  does not “require” that they monitor or screen
                  advertisements. It instead leaves them to decide how best to
                  comply with the prohibition on booking unlawful
                  transactions.

                      Nor can the Platforms rely on the Ordinance’s “stated
                  purpose” to argue that it intends to regulate speech. The
                  Ordinance itself makes clear that the City’s “central and
                  significant goal . . . is preservation of its housing stock and
                  preserving the quality and nature of residential
                  neighborhoods.” As such, with respect to the Platforms, the
                  only inevitable effect, and the stated purpose, of the
                  Ordinance is to prohibit them from completing booking
                  transactions for unlawful rentals.

                      As for the second prong of our inquiry, whether the
                  Ordinance has the effect of “singling out those engaged in
                  expressive activity,” Arcara, 478 U.S. at 706–07, we
                  conclude that it does not. As the Platforms point out,
                  websites like Craigslist “advertise the very same properties,”
                  but do not process transactions. Unlike the Platforms, those
                  websites would not be subject to the Ordinance,
                  underscoring that the Ordinance does not target websites that
                  post listings, but rather companies that engage in unlawful
                  booking transactions.

                      Moreover, the incidental impacts on speech cited by the
                  Platforms raise minimal concerns. The Platforms argue that
                  the Ordinance chills commercial speech, namely,
                  advertisements for third-party rentals. But even accepting
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 21 of 22 Page ID #:2624




                         HOMEAWAY.COM V. CITY OF SANTA MONICA                 21

                  that the Platforms will need to engage in efforts to validate
                  transactions before completing them, incidental burdens like
                  these are not always sufficient to trigger First Amendment
                  scrutiny. See Int’l Franchise Ass’n, 803 F.3d at 408
                  (“[S]ubjecting every incidental impact on speech to First
                  Amendment scrutiny ‘would lead to the absurd result that
                  any government action that had some conceivable speech
                  inhibiting consequences . . . would require analysis under
                  the First Amendment.’” (quoting Arcara, 478 U.S. at 708
                  (O’Connor, J., concurring))). Furthermore, to the extent that
                  the speech chilled advertises unlawful rentals, “[a]ny First
                  Amendment interest . . . is altogether absent when the
                  commercial activity itself is illegal and the restriction on
                  advertising is incidental to a valid limitation on economic
                  activity.” See Pittsburgh Press Co. v. Pittsburgh Comm’n
                  on Human Relations, 413 U.S. 376, 389 (1973).

                      Finally, because the Ordinance does not implicate speech
                  protected by the First Amendment, we similarly reject the
                  Platforms’ argument that the Ordinance is unconstitutional
                  without a scienter requirement. In most cases, there is no
                  “closed definition” on when a criminal statute must contain
                  a scienter requirement. See Morissette v. United States,
                  342 U.S. 246, 260 (1952). However, the Supreme Court has
                  drawn a bright line in certain contexts, such as holding that
                  the First Amendment requires statutes imposing criminal
                  liability for obscenity or child pornography to contain a
                  scienter requirement. See New York v. Ferber, 458 U.S. 747,
                  765 (1982). Such a requirement prevents “a severe
                  limitation on the public’s access to constitutionally protected
                  matter” as would result from inflexible laws criminalizing
                  “bookshops and periodical stands.” Smith v. California,
                  361 U.S. 147, 153 (1959).
Case 2:16-cv-06641-ODW-AFM Document 96 Filed 03/13/19 Page 22 of 22 Page ID #:2625




                  22     HOMEAWAY.COM V. CITY OF SANTA MONICA

                      Here, even assuming that the Ordinance would lead the
                  Platforms to voluntarily remove some advertisements for
                  lawful rentals, there would not be a “severe limitation on the
                  public’s access” to lawful advertisements, especially
                  considering the existence of alternative channels like
                  Craigslist. Id. Such an incidental burden is far from “a
                  substantial restriction on the freedom of speech” that would
                  necessitate a scienter requirement. Id. at 150. Otherwise,
                  “[t]here is no specific constitutional inhibition against
                  making the distributors of good[s] the strictest censors of
                  their merchandise.” Id. at 152.

                                    III. Remaining Claims

                      On appeal, the Platforms do not challenge dismissal of
                  their other federal law claims “in light of the district court’s
                  interpretation of the Ordinance as only requiring disclosure
                  of information pursuant to requests that comply with the
                  Fourth Amendment and Stored Communications Act.”
                  Similarly, the parties specified that they would “not
                  challenge the district court’s decision to decline
                  supplemental jurisdiction if all the Platforms’ federal claims
                  were properly dismissed.” Accordingly, we need not
                  consider the remaining claims.

                                         *       *       *

                      Because the district court properly dismissed the
                  Platforms’ complaints for failure to state a claim, we dismiss
                  as moot the appeals from the denial of preliminary injunctive
                  relief.

                       AFFIRMED in part, DISMISSED in part.
